Appellate Case: 22-5064     Document: 010110748559         Date Filed: 10/04/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             October 4, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  DAMION L. JOHNSON,

        Petitioner - Appellant,

  v.                                                           No. 22-5064
                                                   (D.C. No. 4:22-CV-00285-GKF-CFL)
  DAVID LOUTHAN,                                               (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, PHILLIPS, and CARSON, Circuit Judges.
                   _________________________________

        Damion L. Johnson filed an unauthorized second or successive habeas application

 under 28 U.S.C. § 2254. The district court dismissed the application for lack of

 jurisdiction. He now seeks a certificate of appealability (COA) to appeal the district

 court’s judgment. We deny a COA and dismiss this matter.

 I.     Background

        Johnson is an Oklahoma prisoner proceeding pro se who was convicted in 1999 of

 first-degree burglary and shooting with attempt to kill. Following an unsuccessful direct




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-5064      Document: 010110748559          Date Filed: 10/04/2022        Page: 2



 appeal, he filed a § 2254 habeas application in 2001. The district court denied relief, and

 we denied a COA. Johnson v. Fatkin, 111 F. App’x 999, 1000 (10th Cir. 2004).

        Johnson filed another § 2254 application in 2022. The district court held that

 application was second or successive and unauthorized. It declined to transfer the

 application to this court to consider authorization and instead dismissed it for lack of

 jurisdiction. The court also denied Johnson’s request to proceed in forma pauperis (ifp)

 because he had sufficient funds in his account to pay the filing fee. It ordered him to pay

 the fee or show cause for his failure to pay. Johnson paid the fee within the time allotted

 by the court. The district court subsequently denied all of Johnson’s post-judgment

 motions, including those it construed as seeking to alter or amend the judgment under

 Federal Rule of Civil Procedure 59(e).

 II.    Discussion

        Johnson must obtain a COA to pursue his appeal. See 28 U.S.C. § 2253(c)(1)(A);

 Montez v. McKinna, 208 F.3d 862, 866-67 (10th Cir. 2000); cf. United States v. Harper,

 545 F.3d 1230, 1233 (10th Cir. 2008) (holding a federal prisoner must obtain a COA to

 appeal a district court’s dismissal of an unauthorized second or successive motion under

 28 U.S.C. § 2255 for lack of jurisdiction). Because the district court’s ruling rested on

 procedural grounds, he must show both “that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right and that

 jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). We liberally construe



                                               2
Appellate Case: 22-5064     Document: 010110748559          Date Filed: 10/04/2022      Page: 3



 Johnson’s pro se application for a COA. See Hall v. Scott, 292 F.3d 1264, 1266

 (10th Cir. 2002).

        A.      District Court Lacked Jurisdiction

        Reasonable jurists would not debate that the district court lacked jurisdiction to

 consider the merits of Johnson’s § 2254 application because it was second or successive

 and unauthorized. See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (“A district

 court does not have jurisdiction to address the merits of a second or successive . . . § 2254

 claim until [the court of appeals] has granted the required authorization.”). Johnson’s

 § 2254 application challenged his 1999 conviction. He does not dispute that he

 previously filed a § 2254 application challenging the same conviction. Nor does he

 contend that this court granted him authorization to file a second or successive

 application.

        Johnson argues the district court erred in dismissing his § 2254 application

 because his claim relies on both “a new rule of constitutional law, made retroactive to

 cases on collateral review by the Supreme Court, that was previously unavailable,”

 28 U.S.C. § 2244(b)(2)(A), and a “factual predicate . . . [that] could not have been

 discovered previously through the exercise of due diligence,” id. § 2244(b)(2)(B)(i). But

 the court of appeals—not the district court—makes those determinations, see id.

 § 2244(b)(3), and it does so only upon the filing of a motion for authorization that

 “makes a prima facie showing that the application satisfies the requirements of

 [§ 2244(b)],” id. § 2244(b)(3)(C). Johnson has not sought this court’s authorization to

 file his second or successive § 2254 application.

                                              3
Appellate Case: 22-5064          Document: 010110748559           Date Filed: 10/04/2022         Page: 4



           B.     Dismissal Instead of Transfer

           Reasonable jurists would also not debate the district court’s discretionary decision

 to dismiss rather than transfer Johnson’s unauthorized second or successive § 2254

 application to this court.

           When a second or successive § 2254 . . . claim is filed in the district court
           without the required authorization from this court, the district court may
           transfer the matter to this court if it determines it is in the interest of justice
           to do so under [28 U.S.C.] § 1631, or it may dismiss the . . . petition for
           lack of jurisdiction.
 Cline, 531 F.3d at 1252. The district court determined that “dismissal is more

 appropriate given the substantial likelihood that Johnson’s claims challenging his 1999

 judgment are barred by 28 U.S.C. § 2244(d)(1)’s one-year statute of limitations.” R. at

 99 n.2.

           Section 2244(d)(1) establishes a one-year limitation period for filing a § 2254

 application, triggered by that latest of the following:

           (A) the date on which the judgment became final by the conclusion of
           direct review or the expiration of the time for seeking such review;
           (B) the date on which the impediment to filing an application created by
           State action in violation of the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing by such State action;
           (C) the date on which the constitutional right asserted was initially
           recognized by the Supreme Court, if the right has been newly recognized
           by the Supreme Court and made retroactively applicable to cases on
           collateral review; or
           (D) the date on which the factual predicate of the claim or claims presented
           could have been discovered through the exercise of due diligence.
 28 U.S.C. § 2244(d)(1)(A)-(D). Johnson points, once again, to his contention that his

 second or successive application is subject to authorization under § 2244(b)(2) because

                                                    4
Appellate Case: 22-5064      Document: 010110748559           Date Filed: 10/04/2022      Page: 5



 his claim is based on a new rule of constitutional law, as well as a newly discovered

 factual predicate. We construe this argument as asserting the district court abused its

 discretion because his application could be timely under subsection (C) or (D).

        Regarding Johnson’s claim of a newly recognized constitutional right under

 § 2244(d)(1)(C), he argues the state court lacked jurisdiction to prosecute him because he

 is an Indian, the victim is an Indian, and the crimes occurred in Indian country. For this

 proposition he cites McGirt v. Oklahoma, 140 S. Ct. 2452 (2020). In that case, the

 Supreme Court reversed an Indian’s Oklahoma state-court conviction, holding that the

 offense occurred on the Creek reservation that Congress had not disestablished, and the

 crime was therefore subject to exclusive federal jurisdiction under the Major Crimes Act,

 18 U.S.C. § 1153. See 140 S. Ct. at 2459-60, 2482. But “McGirt announced no new

 constitutional right. It self-professedly resolved a question of statutory interpretation . . .

 to determine” that Congress had not disestablished the Creek reservation. Pacheco v.

 El Habti, __ F.4th __, No. 20-7002, 2022 WL 4242131, at *8 (10th Cir. Sept. 15, 2022)

 (internal quotation marks omitted). Therefore, reasonable jurists would not debate that

 Johnson’s § 2254 application raising such a claim would not be timely under

 § 2244(d)(1)(C).

        Regarding Johnson’s claim of a newly discovered predicate fact under

 § 2244(d)(1)(D), he asserts that Oklahoma fraudulently concealed the historical fact that

 Congress never disestablished the Creek reservation. To be sure, Oklahoma has a “long

 historical prosecutorial practice of asserting jurisdiction over Indians in state court, even

 for serious crimes on the contested lands.” McGirt, 140 S. Ct. at 2470. But Oklahoma

                                                5
Appellate Case: 22-5064     Document: 010110748559          Date Filed: 10/04/2022      Page: 6



 could not “conceal” the historical fact Johnson relies upon: the absence of an Act of

 Congress, which is the only place one may look “[t]o determine whether a tribe continues

 to hold a reservation.” Id. at 2462. Thus, nothing prevented Johnson from asserting in

 his first § 2254 application a claim that the Oklahoma state court lacked jurisdiction

 because he is an Indian and the crime he committed occurred in Indian country. The fact

 that he did not identify that argument earlier does not establish that he could not have

 done so through the exercise of diligence. Cf. Prost v. Anderson, 636 F.3d 578, 588-89

 (10th Cir. 2011) (holding a defendant could have included in his first § 2255 motion a

 statutory construction argument that the Supreme Court later vindicated in another

 defendant’s § 2255 proceeding). Finally, the absence of an Act of Congress

 disestablishing the Creek reservation has been known in this circuit since 2017, see

 Murphy v. Royal, 875 F.3d 896, 966 (10th Cir. 2017), aff’d, 140 S. Ct. 2412 (2020), yet

 Johnson did not file his second or successive § 2254 application until 2022. We therefore

 conclude that reasonable jurists would not debate that Johnson’s claim would not be

 timely under § 2244(d)(1)(D).1

        Consequently, Johnson fails to show that reasonable jurists would debate whether

 the district court abused its discretion in choosing not to transfer his unauthorized second

 or successive § 2254 application to this court based upon the substantial likelihood that it

 would be untimely under § 2244(d)(1).


        1
          We reach the same conclusion to the extent Johnson’s contention is that the State
 created an unconstitutional impediment to the filing of his second or successive § 2254
 application by fraudulently concealing that the Creek reservation has not been
 disestablished. See § 2244(d)(1)(B).
                                              6
Appellate Case: 22-5064      Document: 010110748559         Date Filed: 10/04/2022     Page: 7



        C.     Denial of Application to Proceed IFP

        Finally, reasonable jurists would not debate that the district court correctly denied

 Johnson’s request to proceed ifp in that court. He fails to rebut the court’s conclusion

 that he had sufficient funds in his inmate account to pay the filing fee.2

 III.   Conclusion

        Because Johnson has not demonstrated that jurists of reason would debate the

 correctness of the district court’s procedural rulings, we deny a COA and dismiss this

 matter. We deny Johnson’s application to proceed on appeal without prepayment of fees

 and costs because he has sufficient funds in his inmate account with which to do so.


                                                Entered for the Court



                                                CHRISTOPHER M. WOLPERT, Clerk




        2
          Johnson also seeks a COA to appeal the district court’s denial of his motions
 construed as filed under Federal Rule of Civil Procedure 59(e). We lack jurisdiction to
 consider that ruling because he failed to amend his notice of appeal or file a new notice of
 appeal after the court denied the relevant motions. See Fed. R. App. P. 4(a)(4)(A)(iv) &
 (B)(ii); Carolina Cas. Ins. Co. v. Burlington Ins. Co., 951 F.3d 1199, 1207 (10th Cir.
 2020).
                                               7